In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                            _________________
                             NO. 09-16-00314-CV
                            _________________


                       IN RE TIMOTHY L. DANNER

________________________________________________________________________

                             Original Proceeding
             435th District Court of Montgomery County, Texas
                      Trial Cause No. 01-03-02097-CV
________________________________________________________________________

                         MEMORANDUM OPINION

      In this mandamus proceeding, the relator, Timothy L. Danner (Danner),

seeks to compel the trial court to vacate its October 20, 2015 order amending a

2002 order civilly committing Danner as a sexually violent predator.1 Danner

contends that the trial court abused its discretion by ordering him into a tiered

treatment program as required by amendments to the SVP civil commitment statute

that came into effect on June 17, 2015. See Tex. Health & Safety Code Ann. §

      1
      See generally In re Commitment of Danner, No. 09-03-002 CV, 2003 WL
22966322, at **1-2 (Tex. App.—Beaumont Dec. 18, 2003, pet. denied) (mem.
op.).
                                       1
841.0831 (West Supp. 2016); see also Act of May 21, 2015, 84th Leg., R.S., ch.

845, § 40(b), 2015 Tex. Sess. Law Serv. 2700, 2711(West). In three issues, Danner

contends: (1) as amended in 2015, Chapter 841 is unconstitutionally punitive; (2)

by amending the previous order of commitment, the trial court violated the

constitutional restrictions on retroactive laws and violated the constitutional

guarantees of due course of law and due process; and (3) the doctrine of res

judicata bars the changes to the 2002 order of commitment. We deny the petition

for a writ of mandamus.

      The current statutory scheme provides for “seamless transition of a

committed person from a total confinement facility to less restrictive housing and

supervision and eventually to release from civil commitment, based on the

person’s behavior and progress in treatment.” See Tex. Health & Safety Code Ann.

§ 841.0831(b). Danner argues that the legislature did not intend to include

previously committed individuals in a tiered program for supervision and

treatment. Furthermore, he argues that if the amendments apply to a person

committed under the previous version of the statute, the statute as amended is

unconstitutionally punitive because it does not provide for an outpatient civil

commitment program. He argues that he has a vested liberty interest in outpatient

treatment and ordering him to participate in a program that allows total

                                        2
confinement amounts to punishment because he has previously been judicially

declared to be an “outpatient.” He contends that the final judgment committing him

to outpatient treatment cannot be altered.

      We have addressed each of Danner’s arguments in prior cases involving

individuals whose commitments predated the 2015 amendments to Chapter 841 of

the Health and Safety Code. See In re Williams, No. 09-16-00087-CV, 2016 WL
4249175, at *2 (Tex. App.—Beaumont Aug. 11, 2016, orig. proceeding) (mem.

op.); In re Commitment of May, No. 09-15-00513-CV, 2016 WL 4040186, at **1-9

(Tex. App.—Beaumont July 28, 2016, no pet. h.). In Williams, we held that the

2015 bill’s enacting language required that the trial court modify the sex offender

treatment by placing Williams in a tiered treatment program. 2016 WL 4249175, at

*1. And, we rejected Williams’ argument that res judicata barred any changes to

the commitment order. Williams, 2016 WL 4249175, at *2; see also Tex. Health &

Safety Code Ann. § 841.082(e). In May, we examined and rejected May’s

arguments that the statute, as amended, was unconstitutionally punitive, and we

rejected his claim that he had a vested right to outpatient treatment or that the

statute was unconstitutionally retroactive. 2016 WL 4040186, at **4-8. We noted

that at the time May was committed, after being committed, May would be

required to reside in a facility approved by the office administering sex offender

                                             3
commitments and submit to a specific course of treatment, and that the State’s

need to operate a sex offender treatment program for sexually violent offenders

who have discharged their criminal sentences justifies requiring a person to receive

sex offender treatment at the location where he resides, as determined by the Texas

Civil Commitment Office. See id. at *8. We concluded that the amended statute

was neither unconstitutionally punitive nor unconstitutionally retroactive. Id. at

**4-8. Section 841.082(e) of the Texas Health and Safety Code provides that the

trial court may modify the requirements of a civil commitment order “at any time

after notice to each affected party to the proceedings and a hearing[]” in a civil

commitment case. Williams, 2016 WL 4249175, at *2; see also Tex. Health &

Safety Code Ann. § 841.082(e).

      Our reasoning in Williams and May equally applies to the issues brought by

Danner in his mandamus petition. For the reasons we explained in Williams and

May, we conclude that the trial court did not clearly abuse its discretion when it

ordered that the Texas Civil Commitment Office provide Danner with appropriate

sex offender treatment and necessary supervision pursuant to Section 841.0831 of

the Texas Health and Safety Code. See generally Tex. Health & Safety Code Ann.

§ 841.0831. Because Danner has not shown that the trial court abused its discretion




                                         4
by amending the order of civil commitment that governs his commitment, we deny

the petition for a writ of mandamus. See Tex. R. App. P. 52.8.

      PETITION DENIED.



                                                         PER CURIAM


Submitted on September 21, 2016
Opinion Delivered September 22, 2016

Before McKeithen, C.J., Horton and Johnson, J.J.




                                         5